                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO


ROBERT LAWS
         PLAINTIFF
                    VS.                                 Case No:        2 2,. 1 C V 0 1 3 9
FRANKLIN COUNTY CHILD SERVICES
                                                                "tes !y!c"1son
         DEFENDANT




                            COMPLAINT AT LAW AND IN EOUITY


AND NOW, comes the Plaintiff, Rob Donley, by and through himself, pro se, to file the instant
complaint and in support thereof avers as follows:

1. The Plaintiff initiates the instant complaint by way of 42 U.S.C. §1983 Civil Action for
Deprivation of Rights resulting fi*om the custodial negligence of the Defendant state entity
throughout the period that the Plaintiff was in their custody as a child to a person with whom
there was substantial evidence to indicate that they were abusive.

2. As a direct and proximate causation of the gross negligence exhibited by the entity in the
instant matter, the Plaintiff suffered tangible damages that can be show in evidence and as a
result seeks relief in the instant matter.


3. The Plaintiff is seeking any and all relief as prescribed by law including compensatory
damages and punitive damages as well as injunctive relief ordering the perpetrator in the instant
matter to desist fi*om their continued harassment and stalking of the Plaintiff

                                  .lURISDICTION AND VENUE


4. Jurisdiction in the instant matter exists pursuant to 42 U.S.C. § 1983 Civil Action for
Deprivation of Rights which extends to state entities in custody of an individual as in the instant
matter as well as any and all other claims through this Court's supplemental jurisdiction.

5. Venue is proper as the matters complained of in the instant matter have taken place within the
instant district.


                                             PARTIES



6. Plaintiff - Rob Donley - is the Plaintiff in the instant matter with an address of redacted line 1
redacted line 2.
7. Defendant - Franklin County Child Services - is the Defendant in the instant matter with an
address of 1919 Frank Rd., Columbus, OH 43223.

                                    STATEMENT OF FACT



8. The Plaintiff was in the custody and care of the Defendant state entity as a minor during which
they were placed in the custody of care of an individual with whom there was evidence of a
substantial amount of child abuse taking place.

9. The entity knew or should have known of the abuse through numerous sources of evidence but
refused to act accordingly.

10. Throughout the time of custody, the Plaintiff was subjected to a substantial amount of abuse
that has resulted in damages and distress lasting to this date.

11. Based on the evidence available in the instant matter, the Plaintiff should be able to show a
jury via a preponderance of the evidence that this abuse and gross negligence has indeed taken
place and that the organization should be found liable for their negligence in ignoring this during
the time that it has been taking place.

12. The Plaintiff is seeking any and all compensatory and / or punitive damages for each of the
claims herein as may be prescribed by law as well as declaratory and injunctive relief protecting
the Plaintiff from further abuse.


                                            COUNT!



                     CIVIL ACTION FOR DEPRIVATION OF RIGHTS


                                PURSUANT TO 42 U.S.C. § 1983

13. The Plaintiff hereby references and incorporates Paragraphs 1 through 12 as if though set
forth herein at length.

14. The Plaintiff initiates this action pursuant to §1983 in the context of custodial liability
meaning that the Defendant state entity was in the custody and care of the Plaintiff at the time of
the matters complained of in the instant matter.
15. During this time, there were numerous incidents of abuse that had taken place that the
organization was aware of and failed to take action to protect the Plaintiff, thereby giving rise to
the complaint in the instant matter.

16. An ordinary individual would be entitled to immediate protection upon discovery of the
abuse in the instant matter. In this case, the Defendant entity failed to protect the Plaintiff
resulting in the damages complained of in the instant matter.

17. To immunity to this liability exists and numerous Plaintiffs have recovered in cases involving
damages throughout the process of their custody in the hands of the state and so this should be
common in cases such as this.


18. Plaintiff is seeking damages for the physician and mental and emotional pain and suffering
they have experienced and continue to experience to this day, as well as injunctive relief ordering
for their protection and that all further harassing conduct desist immediately.

                                      PRAYER FOR RELIEF



WHEREFORE, it is hereby respectfully requested that this Honorable Court issue judgment in
favor of the Plaintiff as follows:


1. DECLARATORY RELIEF in favor of the Plaintiff


2. COMPENSATORY DAMAGES - in an amoiant to be determined at trial


3. PUNITIVE DAMAGES - in an amount to be determined at trial


4. INJUNCTIVE RELIEF - ordering all further harassing conduct to desist

5. ANY AND ALL OTHER RELIEF DEEMED NECESSARY


                                     JURY TRIAL DEMANDED


The Plaintiff hereby demands a trial by jury as to all issues contested in the instant matter.

DATED: December 30, 2020                                      Respectfully Submitted,
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


ROBERT LAWS
       PLAINTIFF
               VS.                                      Case No:
FRANKLIN COUNTY CHILD SERVICES
       DEFENDANT



                                 CERTIFICATE OF SERVICE


I hereby certify that service has been made on the following individuals via first class certified
mail on this 30th date of December, 2020.

Franklin County Children Services
1919 Frank Rd.
Columbus OH 43223




DATED: December 30, 2020                                      Respectfully Submitted,
